NOV/O1/2019/FRI 01:08 PM  ENOKE & INGEBRITSEN FAX No, 608 329 6610 P. 001/033
Case: 3:19-cv-00306-wmc Document #: 29-28 Filed: 03/13/20 Page 1 of 17

 

FAR TRANSMISSION 11/1/2019 2:26:05 PM

To: Attorney Brian E. Devilling
13128635099

Attn: Beer v. Travelers Home and Marine Ins Co
Case No. 3:19-cv-00306-wme

No. of Pages including this one: 33
Ho, 510 P. 002/033
een e TT ose: BS-cv-b0306-wume Document # 28-28. Filéd: O8/LSI20 Page 2 of 17

Knoke, Ingebritsen & Kind Attomeys:
Attorneys Since 1970 Crevory E. Knoke
Jeffrey C. Ingebritsen
Peter J. Kind

1904 10° Street + P.O. Box 620+ Monroe, W1 53566 « Phone: 608.325.7147 « Fax: 608.329.6610
November 1, 2019

VIA FACSIMILE & U.S. MAIL

Attorney Brian E. Devilling

Foran Glennon Palandech Ponzi & Rudloff PC
222 North LaSaile Street, Suite 1406

Chicago, Illinois 60601

Re: Beer v The Travelers Home and Marine Ins. Co.
Case No. 3:19-cv-00306-winc

Dear Attorney Devilling:

Enclosed please find our disclosure of expert witnesses naming Daniel Doucette and David
Miller together with their reports in accordance with the Court’s scheduling order.

As to your request to submit a settlement proposal, our clients’ property continues to suffer from
the lack of prompt attention to the damages caused by the hailstorm. They have now spent well
in excess of $20,000.00 on attorney fees and expert witness fees. They are unable to
comprehend how Travelers, a company they trusted to protect their home, was unwilling to
follow the dictates of their own contract. They believe they have a significant claim for bad faith
given your clients’ awareness of similar cases in the industry which have ruled in favor of the
insured on the appraisal feature of other companies’ policies as well as Travelers’ policy.

I believe the facts of the case and the opinion of our two experts will support a substantial bad
faithaward. At this point, I think we simply need to let the process play out.

Very Truly Your

  

hos LG -
Wee fo. A Ki; i
J Ve LYae lb
*  Gregdtv/E. Knoke
GEK/nnb
Enclosure

Ce: — Larry and Sharon Beer
FRI
NOV/O1/2019/ B

Larry Beer and Sharon Beer

Plaintiffs,

The Travelers Home and Marine
Insurance Company,

Detendant.

; EN FAX No, 608 328 bol0
aoe: Bb ev-Ooa0b wine Dos tent #: 29-28 Filed: 03/13/20 Page 3 of 17

P. 003/033

IN THE UNITED STATEMENT DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

Case No. 3:19-cv-00306-wme

Vv.

Somer” “mete! Se” Maer” ater! ge” gt? ae Natt Ne ee!

PLAINTIFFS’ NOTICE OF EXPERT WITNESSES

Now comes Plaintiffs’ through their attorney, Gregory E. Knoke, of Knoke, Ingebritsen

& Kind Law Offices and hereby discloses the following expert witnesses:

L.

EXPERT WITNESSES

David Miller

Miller Public Adjusters, LLC

518 8. Westland Drive Street

Appleton, WI 54914-300

Report dated October 31, 2019. attached as Exhibit |,

. Daniel R. Doucette, President

Doucette & Associates

[6800 W. Greenfield Avenue, Suite 124

Brookfield, WI 53005

Report dated October 31, 2019, attached as Exhibit 2.

Herb Virella

Miner & East LLC

1400 Jeffrey Drive

Addison, IL 60101

Mr. Virella is the appraiser for Travelers Home and Marine Insurance Company. He will
be called to testify as to his appraisal report. As he is not our expert, we are not able to

produce any report other than his appraisal report which is already attached as Exhibit D
to the Comp aint.

Dated this 1% day of Novernber, 2019,
P. 004/033

& INGEBEITSEN FAX No. 608 329 6610
NOV/OMAO1S/FRT OL HE oy-o8Ge whe Document #: 29-28 Filed: 03/13/20 Page 4 of 17

{)
KNOKE, INGEBRITSEN & KIND LAW OFFICES
-

f Ae : / ‘ il

Gregory Z) Knoke
“State Bat No. 1013426

Attorndy“for Plaintiffs

1,

    

BY:

1904 - 10th Street
P.O, Box 620
Monroe, WI 53566
P-608.325.7137
F-608.329.6610
; X No, bo LU ?, 005/033
een ose: Sa8-cv-b0306-4ume Document # 28-28. Filéd: 08/320 Page 5 of 17

   

{p) 800.958.4829 (f} 920.350.6022 License #100646500
contact@millerpublicadjusters.com www. millerpublicadjusters.com

 

 

Adjusters

EXPERT REPORT OF DAVID F, MILLER

This expert report issued October 31, 2019 regarding the dweiling located at and the repairs necessary to
restore all property to its similar pre-loss condition and appearance.

|. Opinions

The following are my opinions regarding the property damage to the dwelling and garage located at
610 10th Street Fenimare, Wi, caused by and resulting from hail damage that occurred on March
23rd, 2017. The basis and reasons for these opinions, data, and other information that ! considered
in forming these opinions, are identified in Section [!! of this report.

a. Exhibit A to my report is the estimate drafted by the insurance company’s appraiser and myself
after our inspection, This estimate is based on the amount of loss we determined that was
caused by hail to the dwelling and garage on March 23, 2017.

5. It is my opinion that the estimate attached as Exhibit A reflects the projected repairs of the
reasonable and necessary costs to repair or replace the hail-related damage to the dwelling, and
garage, using like kind and quality materials, in order to restore the dwelling and garage to pre-
loss condition and appearance.

c. As refiected in the estimate attached as Exhibit A, the replacement cost value of the loss to the
dwelling and garage is $71,950.84, and the actual cash value of the loss is $60,362.96.

d. Exhibit B is an appraisal award | completed and filled out based on the estimate Traveler's
appraiser and | agreed to. The award was based on Exhibit 8. This award was never executed
since Travelers advised their appraiser not to sign it.

e. Exhibit C is a list of depositions | have completed in the last 4 years as either an axpert witness or
fact witness.

Il. Qualifications

i have been a licensed Public Adjuster and owned/operated a public adjusting firm for the last 6
years (2013-present). Prior to starting Miller Public Adjusters, | owned a construction/general
contracting company for approximately 9 years(2004-2013). As a contractor, |am experienced in
building residential homes, remodels, additians, as well as water and hail restoration, My

Miler Public Adjusters, LLC

 

518 S. Westland Drive Street Appleton, WI 54914 - 300 N LaSalle, Suite 4925, Chicago, IL "EX
HIBIT

1

 

 

 
X No, 5 BIO P. 006/033
eee eT ace: $18 -cv-00306-4ume Document #: 28-28. Filéd: 08/3120 Page 6 of 17

{p) 800.958.4829 (f} 920.350.6022 License 4100646500
m contact@millerpublicadjusters.com © www.millerpublicadjusters.com

 

building residential homes, remodels, additions, as well as water and hail restoration. My
construction company had in-house employees who worked all trades other than mechanical. |
supervised crews, project managed commercial and residential jobs, estimated and scoped
damages, as well as maintained the day to day operations of the business, My construction
experience provides a broad base of knowledge and appreciation to evaluate building and dwelling

components and determine the proper means and methods to repair or replace the damaged
materials.

As a Licensed Public Adjuster | have been involved in evaluating damages, determining coverage and
causation, preparing scope of losses, reviewing expert and engineer reports, as well as personally
valuing the loss and damage caused by a covered peril. | have worked in the capacity of a public
adjuster, insurance appraiser, and loss consultant. My expertise includes understanding how to
document and value damages using Xactimate estimating software. | have prepared more than 400
Xactimate estimates on various claims in the last 13 years.

Ill. Basis for Opinions and Methodology, Data and Other Information Considered

The basis for my opinions includes my combined background, training, and approximately 13 years
of experience in construction, general contracting services, public adjusting, and use of the
Xactimate estimating software, as well as the following:

1. [have personally inspected the dwelling and garage and evaluated their currant condition,

2. The estimated repair and replacement work as a result of the hail-related damage to the
dwelling and garage is in accordance with Exhibit A. The estimate is based on the readily
apparent hail related to the loss that was agreed upon between myself and the Traveler’s
appraiser.

3. The dwelling estimate was priced out using Replacement Cost Value (“RCV”) and applied
applicable depreciation based on a percentage the other appraiser and | agreed to during our
field inspection, The percentage was generally based on the overall condition of the house and
garage when | inspected them.

4. In preparing this Report | have reviewed the Travelers estimates as well as the support and
documentation from the insured including but not limited to: Invoices to repair or replace the air
conditioning unit, antenna, doors and screens, gutters, clothesline poles, fascia, fire ring, furnace
roof vent cap, pergola, wind spinners, and other damaged property that had estimates or
invoices. These are all types of data and information customarily relied upon in the property
insurance industry in determining the replacement cost and actual cash value of a loss.

Miller Public Adjusters, LLC
318 5. Westland Drive Street Appleton, WI 54914 - 300. N LaSalie, Suite 4925, Chicago, iL 60654
SEN PAX No, 608 229 6610 P. 007/033
Novo 20 ER oe Lye Ot SOREN ent # 29-28 Filed: 03/13/20 Page 7 of 17

{p) 800.958.4829 (f} 920.350.6022 License #100646500
» contact@millerpublicadiusters.com www. millerpublicadjusters.com

 

5. Miller Public Adjusters uses Xactimate estimating software for pricing, which is the industry
standard for determining the repair/replacement costs of da maged/destroyed property. This is
the same estimating program used by Travelers to estimate the cost of repairing/replacing the
dwelling. | generated and utilized the price list based on the date of loss of the event, along with
the zip code of the dwelling, Xactimate is an insurance industry standard software for estimating
and valuing damages and our company uses it in a regular course of business. Xactimate is a
software program used to estimate the cost of repairs and reconstruction for both residential
and commercial structures. Xactimate publishes structural repair and cleaning price lists for 460
separate economical and geographical areas and releases updates at least once per quarter, and
contains more than 10,000 unit cost line items. | rely on the Xactimate estimating software
program for pricing for repair and replacement costs needed to remedy a property damage loss.

5. The applicable property insurance policy issued by Travelers to Insureds provided for
replacement cost benefits. The pricing in my estimate is the estimated cost of
repairing/replacing a dwelling using like kind and quality materials, which is the manner in which
repair/replacement cost was calculated in the Travelers estimate.

7, The pricing used in my estimate js for the reasonable and necessary costs that will likely be
incurred in repairing/replacing the hail-related damage to the dwelling using like kind and quality
materials, as well as the associated labor costs for repair/replacement.

8. My estimate includes an additional 20% of the estimated replacement cost for general contractor
overhead and profit. In the property insurance industry, it is both reasonable and customary to

Ineliode an sadcitenasal 904 Rf thn nek we ateasd peda mime mn eee fo ho ok be
FAX No, 608 325 6610 P. 008/033
HICIETIEES, 0! $21 8-oy-Ooave-wme Document # 28:28 led: 08/13/20 Page 8 of 17

 
 

{p) 800.958.4829 (f} 920.350.6022 License #100646500
contact@millerpublicadjusters.com www.millerpublicadjusters.com

Public Adiusters

 

building codes; Geomni Roof and Siding Dimensions; any estimate prepared by the insurance
company, and the Xactimate property damage estimating software program.

 

David F. Mitler

Miller Public Adjusters, LLC
518 5. Westlanc Drive Street Appleton, W! 54914 - 300 N LaSalle, Suite 4925, Chicago, IL 60654
: Ho, 510 P. 003/033
een ose: 818-cv-b0306-4ume Document # 28-28. Filéd: OS/LSI20 Page 9 of 17

MINER & EAST LLC

1400 Jeffrey Drive
Addison, IL 60161

Ph. 630 495 44] |
Fax 630 495 4542

Client! GEER RESIDENCE - MINER & EAST REPAIR
ESTIMATE

Property, 610 10TH. STREET
FENNIMORE, WT 53809
Operator: SPSCHICA
Estimator: Herb Virella Business: (630) 297-9070
Company: Miner & East LLC E-mail:  lrvivella@minereast.com
Business: 1400 Jeffrey Drive
Addison. IL 60101

Type of Estimate: Hail

Date Entered: 8/5/2018 Date Assigned:

Price List:
Labor Efficiency:
Estimate:

WIMAS8X_APRI7
Restoration/Service/Remadel
BEER_APPRAISAL
NOV/O1/201 FE

INGEBR ITSEN
Case: Me e. eee. eM Document #: 29-28 Fil

MINER & EAST LLC

FAX No.6

(
e

329 Bb10

508 03/13/20 Page 10 of i?!

010/033

 

1400 Jeffrey Drive
Addison, IL 60101

Ph. 639 498 44] |
Fax 636 495 4542

BEER_APPRAISAL

ROOFING - RESIDENCE & GARAGE

 

 

 

 

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACV
SITE PREP:
1. Rooting - General Laborer - per hour - 21.00 HR 47,25 0.06 198.46 1,190.73 {0.00} 1,196.7]
set-up and take down*
Staging and manipulation of roofing materials - (2 men, 8 hrs.)
Staging of exterior wallAvindow protection - tarpping -(3 men, ] hour per clevation-5
each)
2, Material Only Tarp material allowance 2.00 BA 129.00 14.19 S444 326.63 (3.09) 326.63
3. Two ladders with jacks and plank (per 1.GO WK. 322.00 0.00 64.40 386.40 (0.00) 386.40
week)
ROOFING DEMO:
4, Remove 3 tab - 20 yr. - composition 23.8989 55.70 0.00 262,80 1,576.76 (0.00) LS76.76
shingle roofing - incl. felt
ROOFING REPLACEMENT;
§. Ice & water barrier* 1,006.56 SF 1.58 16.61 321.38 1,928.26 (289,233 1.639.03
At eaves and valleys - caves ~ 285 If. + valleys [OI x 2 sides =20 1% Total If. 305 x 2 width of ioe & water membrane
= 630 sf
6 Roofing felt - 15 Ib. 35,89 8Q 26.64 13,22 194.49 1,166.39 (174,98) 991.43
7. Drip edge/gutter apron 589,00 LF 2.21 25,27 205.40 1,593.36 (238.84) 1,353,452
At eaves and rakes = 283 [f+ 304 If = 589
& Asphalt starter - universal starter course 285.00 LF 1.9? 9.25 14.16 684.86 102,73} 532,13
At saves
5. Laminated - Premium grd - impact resist 45.2580 265.7) 383.09 2,481,30 14,887.77 QQ33.17) 12,654,609
shingle - w/o felt
With 15% waste factor

) Ridge cap - venting ridge cap shingles 111.06 LF R77 25,40 199,78 1,198.65 (419.52) 77913
At evi
ROOF ACCESSORIES;
11. R&R Chimney flashing - average (32° 1.00 EA 373.07 412 75,44 432,63 (64.61) 388.02
x 36")
12. R&R Flashing - pipe jack 2,00 BA 44.25 0.96 17.90 107.36 (13.65) 93,71
13. R&R Gutter / downspout - aluminem - 250,00 LP 8.62 64,76 443.96 2,663.72 (382.02) 2,281.70
8
Al main entry canopy and rear entry service doors,
i4, R&R Fascia - metal - 8" 68.00 LF 487 6.28 67.50 404,94 (57.44) 347,50
MISC. ITEMS:
I3. Roofing - General Laborer - per hour 16,00 HR 4725 6.08 181.26 987,20 (136.08) 7712
Hauling debris and final cleanup - (1 man, 2 days)
16, Dumpster load - Approx. 40 yards, 7-8 LOO EA 677.89 0.00 133.58 813,47 (0.00} 813.47
tons of debris
Totals: ROOFING - RESIDENCE & GARAGE $63.15 5,048.10 36,288.11 4112.25 26,175.86

BEER APPRAISAL 8/2/2018 Page: 2
 

 

 

 

 

 

 

NOW/OL/2019/8RL 1:16 Zl RNOKE & INGEBRITSEN Pay Mo, 608 308) 6810 11/033
Case. 3: 19-cv-00306-wmc Document #: 29-28 Filed: 03/13/20 Page 11 of i?!

MINER & EAST LLC

1400 Jeffrey Drive

Addison, IL 60101

Ph. 630 495 441}

Fax 63 495 4542

SIDING & EXTERIOR PAINTING
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCY DEPREC. ACY
RESIDENCE:
17. Remove House wrap (air‘moisture 795.00 SF 8,04 0.40 6.36 38.16 (8.003 38.16
barrier)
18. Howse wrap (air/moisture barrier) 874.50 SF 6.32 7.70 57.50 345,04 (8.90) 345.04
19, Remove Siding - cedar shingle 795.00 SF o4 0.00 76.32 457,92 (3.00) 457,92
East elevation
20. Siding - cedar shingle 874.50 5F a.45 162.57 1,510.42 9.06252 (2,265.62) 6,796.40
Two sides of house
21. Clean with pressure/chemical spray 2,050.50 SF 0.26 36.39 [06.84 676,36 (0.00) 676.36
Two sides
22. Seal & paint wood siding 2,050.50 SF Ls? 42.86 693.44 4.160.64 (1,040.17) 43,120.47
Four sides
23, Two ladders with jacks and plank (per 2.00 WK 322,00 5.00 128.88 772.30 (0.00) 772.80
week)
PRONT PORCH:
24, Prep and painting of trellis and front 48.00 TR 25.00 G00 0.00 1,200.00 (0.00) 1,200.08
perch flooring.
25, Material Only Paint material allowance LOQEA 250,00 0.06 0,00 250.00 (0.80) 250,06
GARAGE:
26. Remove House wrap (air/moisture 385.67 SF 6.04 0.00 4.68 28.15 (0.90) 28.11
barrier)
27, House wrap (air/moisture barrier) 644,24 SF 6.32 3.67 42,38 234,21 (0.00) 254.21
28. Remove Siding - cedar shingle 585.67 SF 0.48 0.00 36.22 337.34 (0.00) 337.34
29. Siding - cedar shingle 644.23 SF 8.45 119.76 L112.70 6,676.20 (1,669.06) 5,007.14
30. Clean siding - wood 585.67 SF 27 10.77 21.68 200,58 (0.00) 200,58
PERGOLA:
31. Prep, clean and finish pergola per 1.00 EA 497,00 11.23 101.64 609,85 (0.00) 609.85
Granville Whitewashing and painting
services
MISC. ITMES
32, Cleaning Technician - per hour 8.00 HR 30.61 16.16 48,98 310.02 (0.90) 310,02
Site cleaning
33. Single axle dump truck - per ioad - LOGEA 231.03 0.60 30.20 301,23 (5.99) 34.23
including dump fees
Totals: SIDING & EXTERIOR PAINTENG 413.09 4,028.16 23,680,98 4,974.85 20,706.13
HVAC
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACY
34. HVAC Technician - per hour 1.60 HR 99.97 0.00 20,00 Liao? (23.99) 95,98
BEER, APPRAISAL PT 2018 Page: 3
329 Bb10 012/033

NOV/01/201 FE [5 PN KNOKE & [TNGEBRITSEN FAX No, pe as 63/13/20 Page 12 of is!

Case 3 19-cv-00306-wmc Document #: 29-28 Fil

 

 

 

 

 

 

MINER & EAST LLC

1400 Jeffrey Drive

Addison, EL 60101

Ph, 630 495 441i

Fax 630 495 4542

CONTINUED - HVAC
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC, ACY
33, R&R Central air conditioning system - L.O0 BA 2,442.08 83.31 505.20 3,020.19 (380.173 2,451.02
2 ton upto 13 SEER
36, R&R Coil - 2 ton - cased LOO EA 617,25 19.58 127.36 764, 19 42.17} 622,62
37. Refrigerant lineset - 3/8" x 3/4" tubing - [.00 BA 309.81 9.02 63.76 382.59 (76.32) 306.07
up to 30°
33. Condensate drain line 1,00 BA 48d, 0.22 9.72 38.38 fileyy 46.71
39. Central air cond, system - recharge - 1.00 EA 154.58 4.54 41,82 £90.94 (38.19) 142.78
Stb refrigerant
Totals; HVAC 1i7.27 78786 4,547.26 872.71 3,674.55
DOORS

DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC, ACY
RESIDENCE DOORS:
40. Replacement of patio storm LOGEA 4,632.80 0,00 926,56 3.59.36 (1,114.88) 444748

pancls/windows and re-sereen 11 windaws
~ Pet Dubuque Glass Co. quote dated
10/5/2017

 

 

At. Painter - per hour - disassemble, 25.06 HR 25,00 0.00 0.00 625.44) (0,00) 625.00

refurbish, and paint Bilco cellar doors *

42. Material Only Paint material allowance LOQOEA 300.00 0.00 a.08 300.00 (9.00) 300.00

for two part epoxy paint

GARAGE DOORS;

43, R&R Overhead door & hardware - 10" 2.00 BA 1,114.66 92.95 464.46 2,786.73 (396,85) 2,389.38

x 7 - Premium grade

44, R&R Exterior door « insulated metal LOG EA $14.32 14.60 103.78 634.70 £83.73) 556,97

with 9 lite - High grade*

45. R&R Trim board - 1" x 4” - installed 46.00 LF 3.85 2.71 24,94 149.65 (20.21) 29.44

(pine}

46, R&R Trim board - "x 2” - installed 40.00 LF 2.38 1.6! 19.36 116.47 (15.40) 100.77

(pine}

47. Door lockset - Detach & reset LOOEA 17.38 0.00 3.48 20.86 £0.00) 20,86

48. Paint door slab only - 2 coats (per side} 2.90 EA 23.39 0.70 9.50 56.98 (6.60) 36.98

49. Seal/stain door opening (per side}* 1.00 BA 19,82 0.23 3.94 23,69 (9.00) 23,69

36. Paint door opening - 2 coats (per sidey* 1.00 BA, 19.15 0.21 3.88 23.24 (6.00) 23,24

Totals: DOORS TE3.04 1,561.90 10,296.38 1,628.07 $668.31
BEER APPRAISAL of F/2018 Page: 4
 

 

 

 

 

 

 

 

 

 

NOV/O1/201 FE [6 PM KNOKE & INGEBEITSEN FAX No. 608 se3 B61 0) 013/033
Case. 3: 19-cv-00306-wmc Document #: 29-28 Filed: 03/13/20 Page 13 of i?!

MINER & EAST LLC

1400 Teffrey Drive

Addison, IL 60101

Ph. 630 495 441 |

Fax 630 495 4542

SPECIALTY ITEMS
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCY DEPREC. ACY
51, Television antenna repairs per 1O00TA 727.74 O.00 0.00 727.74 (0.00) Ta. 74
Chamberlain Electric - work 160%
complete
22, Chamberlain Electric service charve to LOQEA 79,13 6.00 0.06 79.13 (0.00) POTS
asses damages to antenna
53, Radio Shack service charge to asses 100 FA 105,50 6.90 0.00 105,50 (6.00) 105.56
damages to antenna and provided repair
bid
Totals; SPECIALTY ITEMS 0.00 0.00 912.37 0.00 912.37
Labor Minimums Applied
DESCRIPTION QUANTITY UNIT PRICE TAX O&P RCV DEPREC. ACY
54. Finish carpentry tabor minimum 1.00 BA 20,66 6.00 4.14 24.80 (0.00) 24.80
35. Finish hardware labor minimum 1.00 BA iOt.43 9.00 20,28 121.71 (0.06) 2171
36. Door labor mintmum LOO EA 66.03 0.00 13.20 79.23 (0.00) 79.23
Tetals: Labor Minimums Applied 0.06 37.62 225.74 0.06 225,74
Line Item Totals: BEER APPRAISAL 1,206.52 11,433.64 71,950.84 11,587.88 69,362.96
BEER APPRAISAL 8/7/2018 Page: 5
329 Bb10 P. 014/033

NOW OM 20 S78 (1:17 PM KNOKE & [NGEBEITSEN FAX No, AUG 3/13/20 Page 14 of 17

ase: 3:19-cv-00306-wmc Document #: 29-28 Fil

MINER & EAST LLC

1400 Jeffrey Drive
Addison, IL 60101

Ph. 630 495 441]
Fax 630 495 4542

Recap by Room

Estimate: BEER_APPRAISAL

 

 

 

 

ROOFING - RESIDENCE & GARAGE 24,670.86 ALGI%
SIDING & EXTERIOR PAINTING 21,239.73 35.81%
HVAC 3,672.13 6.19%
DOORS 8,621.47 14.54%
SPECIALTY ITEMS 912.37 L5d%
Labor Minimums Applied 188.12 6.32%
Subtotal of Areas 59,310.68 100.00%
Total 59,310.68 190.00%
BEER_APPRAISAL fP2G18 Page: 6
329 Bb10 015/033

NOV/01/201 FE [7 PN KNOKE & [NGEBRITSEN FAX No, pe as 63/13/20 Page 15 of is!

Case 3 19-cv-00306-wmc Document #: 29-28 Fil

MINER & EAST LLC

1400 Jeffrey Drive
Addison, TL 60161

Ph. 630 495 441]

 

 

 

 

 

 

 

 

Fax 630 495 4542
Recap by Category with Depreciation
OP Items RCY Deprec. ACV
CLEANING 936.14 936.14
GENERAL DEMOLITION 3,466.55 3,466,455
DOORS 726115 1,310.91 5,950.24
HEAVY EQUIPMENT 258.40 258.00
FINISH CARPENTRY / TRIMWORK 214.26 29.04 185,22
FINISH HARDWARE 118.81 118.81
HEAT, VENT & AIR CONDITIONING 3,519.01 763.86 2,815.21
PAINTING 4,006.79 856.09 3.150.760
ROOFING 19,587.03 2,983.91 16,603.12
SCAFFOLDING 966.00 966.00
SIDING 13,319.27 3,208.32 10,110.95
SOFFIT, FASCIA, & GUTTER 2,370.30 355.55 2,084.75
O&P Items Subtotal 86,023.31 9,447.62 46,575.69
Non-O&P Items RCV Deprec, ACV
ELECTRICAL 912.37 912.37
PAINTING 2,375.00 2,375.00
Non-O&P Items Subtotal 3,287.37 0.00 3,287.37
O&P Items Subtotal $6,023.31 9,447.62 46,575.69
Material Sales Tax 1,143.20 208.94 934.26
Services Mat'l Tax 1.45 L458
Overhead 5,716.82 965.66 4,751.16
Profit 5,716.82 965.66 4,751.16
Service Sales Tax 61.87 61.87
Total 71,950.84 11,587.88 60,362.96

BEER APPRAISAL PT 20V8 Page: 7
FAX No. 608 323 5610 P, 016/033
WCET ge! 349-cv-00806-Wmc Document #: 26-28" Pied: G3/Ls/20 Page 16 of 17

APPRAISAL AWARD
insured: lace Rog

Claim No: LE Cey4/ OoO1H
Date of Loss: 3s a? -47

Lass Location: AL for SH Fenn, OME, LZ S3 LO F

ltam Ranlacement Actual Cash
Be on Gast Value

Lest? 21 9L0. 6.96

 

rotacs:| 71 9Sa-9 4 bh.

We, the undersigned, certify that we nave truly, conscientiously and impartially perforned the duties assigned to us, and have

appraised and determined and hereby award the foflowing:

 

Actual Cash Value £0, Dba ’ 96
Replacement Cost 2 f , 958 : oD y

[ele (Qe (ilar $2 O-se,

 

 

 

 

 

Appraiser

 

Umpire

““Any payments already Issued by Insurance Cartier will be deducted from final amounts.
Case: 3:19-cv-00306-wmc Document #: 29-28 Filed: 03/13/20 Page 17 of 17

We're sorry, but your incoming fax may be incomplete. Please call the sender to verify
your fax or to request a re-send.

Your fax may be incomplete because one or more of the following has occurred:
1. Fax transmission was interrupted.

2. “End fax” signal not received.

3. Unable to convert to desired file format.

We apologize for any inconvenience.

You will not be charged for this additional page.
